Citation Nr: 0509207	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  97-31 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to May 29, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1998 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

In July 2003, the Board remanded the case to obtain 
additional medical evidence.  That development has been 
accomplished and the case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  Prior to May 29, 1998, the veteran's service-connected 
disabilities included post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling, and a scar on the right thigh 
due to residuals of a shrapnel wound, rated as noncompensably 
(zero percent) disabling; thus, his combined disability 
evaluation was 30 percent.

3.  Service connection was established and a 100 percent 
evaluation was assigned for residuals of prostate cancer, 
status post prostatectomy, effective May 29, 1998.

4.  Prior to May 29, 1998, the veteran's service-connected 
disabilities did not preclude all forms of substantially 
gainful employment consistent with his educational background 
and occupational experience.





CONCLUSION OF LAW

The criteria for an award of a TDIU prior to May 29, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.155, 3.340, 3.341, 4.16, 
4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a TDIU for the 
period prior to May 29, 1998.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a supplemental 
statement of the case issued in January 1998, a statement of 
the case issued in February 1999, supplemental statements of 
the case issued in June 2003 and October 2004, as well as a 
letter from the RO dated in April 2003 and a letter from the 
Appeals Management Center (AMC) dated in February 2004.  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  In this case, the 
Board notes that the notice letters of April 2004 and 
February 2004 contain each of the elements articulated in 
Pelegrini.   

Further, the Board does acknowledge that the April 2004 and 
February 2004 letters were initially provided to the veteran 
long after the January 1998 decision that denied the benefit 
sought on appeal.  In Pelegrini, supra, the Court also held 
that in such situations, the veteran has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
As noted above, that notice was provided to the veteran, and 
the RO subsequently reviewed the veteran's claim and 
continued the denial of the benefit sought on appeal.  Under 
the circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative that are relevant to the period at issue.  
Pursuant to the Board's remand, a VA medical professional 
also reviewed the claims file and provided an opinion as to 
whether the veteran was unable to work due solely to his 
service-connected PTSD prior to May 29, 1998.  Thus, under 
the circumstances of this case, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Merits of the Claim

On January 29, 1998, the RO received the veteran's claim of 
entitlement to a TDIU.  The RO denied the veteran's claim in 
January 1998.  The veteran appealed that decision.  

In an October 1998 rating decision, the RO granted service 
connection and assigned a 100 percent disability evaluation 
for residuals of prostate cancer, status post prostatectomy, 
effective May 29, 1998, which appears to coincide with the 
date of the claim for service connection.  Therefore, there 
is no legal basis to award a TDIU since May 29, 1998.  See 
Green v. West, 11 Vet. App. 472, 476 (1998) (veteran not 
entitled to a total disability rating for compensation while 
receiving a 100 percent schedular evaluation for his service-
connected lymphadenopathy); see also VAOPGCPREC 6-99 (1999).  
Parenthetically, the Board notes that in subsequent 
decisions, the effective date of service connection for the 
residuals of prostate cancer has been reported as May 28, 
1998.  In any event, the actual payment of benefits begins on 
the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111(a) 
(West 2002); 38 C.F.R. § 3.31 (2004).  

Accordingly, the only issue on appeal is entitlement to a 
TDIU from January 29, 1997 (one year prior to the date of 
claim) until May 28, 1998.  See 38 C.F.R. § 3.400(o)(2) 
(2004).  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, age, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In this case, the Board need only consider evidence that is 
relevant to the period from January 1997 until May 1998, when 
the veteran was assigned a 100 percent evaluation for 
residuals of prostate cancer.  Thus, evidence dated during 
that period will be considered.  This evidence includes 
treatment records from J.W., M.D.; a September 1997 VA 
psychiatric examination report; a September 1997 VA social 
and industrial survey; several VA outpatient treatment 
records; a transcript from a hearing held in January 1998; 
and an August 2004 opinion from a VA physician.  

In a September 1997 letter, just several months prior to the 
filing of the TDIU claim, Dr. J.W. stated that he had been 
treating the veteran from October 1994 to September 1997.  
Dr. J.W. opined that the veteran was suffering from 75 
percent permanent partial disability of the right lower 
extremity at the level of the hip as a result of a work-
related injury on September 15, 1994.  He also indicated that 
the veteran was suffering from 35 percent permanent partial 
disability of the left lower extremity at the level of the 
knee as a result of the same work-related injury.  Other 
treatment records were submitted by Dr. J.W. which document 
that the veteran underwent an above-the-knee amputation of 
the right leg following a work-related injury.  However, in 
none of these records does Dr. J.W. indicate that the veteran 
was unemployable as a result of PTSD.  

In September 1997, the veteran underwent a VA psychiatric 
examination to determine the nature and severity of his PTSD.  
During the interview, the veteran explained that he had held 
approximately 26 jobs since he left the military.  He 
indicated that he worked for an auto parts store from 1983 
until 1994.  He said that he quit after being transferred to 
a store location because there were a lot of Asian customers.  
He then went to work mowing lawns from April to September 
1994.  He said that working outside increased his PTSD 
symptoms such as flashbacks and dissociative episodes.  
However, he explained that he stopped working after his mower 
flipped over and severely injured both legs.  The veteran 
reported that his current symptoms included nightmares, 
depression, forgetfulness, and social isolation.  

A mental status examination revealed that the veteran was 
poorly groomed and in a wheelchair.  He appeared sleepy and 
"foggy."  He had difficulty paying attention to the 
examiner's questions and providing dates of important events 
in his life.  His thinking appeared labored.  Although there 
was no formal disordering, his response latencies were long.  
There was no evidence of any delusions.  He denied suicidal 
and homicidal ideation.  Construction thought content was 
evident.  The examiner noted that he showed poor judgment in 
not pursuing treatment for PTSD.  However, the potential use 
of insight was present.  The examiner concluded with a 
diagnosis of PTSD, chronic.  The examiner then assigned a 
Global Assessment of Functioning (GAF) score of 70, 
explaining that the veteran had intermittent disruptions of 
consciousness, composure, and concentration that interfered 
with his ability to work.  

The veteran was also afforded a VA social and industrial 
survey in September 1997.  That report notes that the veteran 
completed high school and two years of college.  He had never 
been married.  The veteran disclosed that he was receiving 
worker's compensation as a result of a work-related accident 
in which he injured both legs.  Under the Conclusion section, 
the social worker noted that the veteran had applied for 
compensation for PTSD as a result of the pain and suffering 
from nightmares, poor sleep, flashbacks, and recurring dreams 
of his Vietnam War experiences.  The veteran also said that 
he had problems with employment because of his inability to 
relate to others. 

VA outpatient treatment records dated from 1997 to 1998 note 
that the veteran stopped working in 1994 after his right leg 
was amputated following his work-related injury.  These 
record essentially show that the veteran reported anxiety, 
depression, and nightmares about his Vietnam War experiences.  
A January 1998 report notes the veteran was assigned a GAF 
score of 70.  The clinician explained that the veteran had an 
inability to establish and maintain effective relationships, 
near continuous dysphoria, social isolation, and difficulty 
sleeping. 

In January 1998, the veteran testified before a hearing 
officer at the RO concerning the severity of his PTSD.  He 
stated that his PTSD symptoms included short-term memory 
loss, forgetfulness, loss of concentration, a loss of energy, 
an inability to handle stressful situations, and a tendency 
to isolate himself from others.  The veteran said that he 
last worked in 1993 for an auto parts store where he did 
inventory, deliveries, and occasional counter work.  He 
explained that he was receiving social security disability 
benefits and worker's compensation because of a traumatic 
injury to his legs. 

In June 1998, the veteran was admitted to a VA hospital for 
prostate cancer.  He underwent a radical retropubic 
prostatectomy with bilateral pelvic lymph node dissection.  
Thereafter, an October 1998 rating decision granted service 
connection and assigned a 100 percent evaluation for 
residuals of prostate cancer, status post prostatectomy, 
effective May 29, 1998.  The 100 percent evaluation has since 
remained in effect.

Pursuant to the Board's remand, a VA examiner in August 2004 
reviewed the claims file and offered an opinion concerning 
the impact of the veteran's PTSD on his ability to secure and 
maintain employment for the period from January until May 
1998.  The examiner noted that the veteran apparently 
attributed the primary cause of his unemployability to his 
PTSD.  However, the examiner disagreed and provided the 
following opinion:

This individual might have been employable in 
particular conditions where he would have had 
minimal contact with the public, probably at a 
night job during the period in question, but that 
his physical condition probably would have made it 
difficult to impossible for him to function in 
typical jobs meeting his requirements, such as 
security and industrial maintenance due to marginal 
employment skills and his physical problems.  In 
the aggregate, it is more likely than not that he 
was unemployable.  It is less likely than not that 
his PTSD was solely or in the clear majority 
primarily responsible.  In general, therefore, the 
aggregate of all of his physical conditions must be 
considered in the question of unemployability and 
it seems appropriate to remind reviewing authority 
that a GAF is based solely on psychiatric symptoms 
and, on his previous examinations, his functional 
level was rated as being right on the border 
between the most extreme levels of moderate and the 
least extreme levels of serious in terms of 
dysfunction.  The GAF number, therefore, would 
suggest that this is an individual who would be 
prone to frequent lack of efficiency and might very 
well have been unable to sustain regular employment 
other than in a rather specialized environment, 
which he probably would not have had access to.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a TDIU prior to May 29, 1998.  The only 
compensable service-connected disability at that time was 
PTSD, rated at the 30 percent level.  Unfortunately, no 
medical evidence indicates that the veteran's PTSD rendered 
his unable to secure or maintain gainful employment prior to 
May 29, 1998.  The record shows that the veteran stopped 
working 1994 after a work-related injury which resulted in 
his right leg being amputated.  The Board also places 
significant probative value on the GAF score of 70 assigned 
by a VA examiner in September 1997, just several months prior 
to the filing of his TDIU claim.  A GAF score of 70 was also 
assigned by a VA clinician in January 1998.  Under DSM-IV, a 
score between 61 and 70 is consistent with some mild symptoms 
(depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  This score is clearly 
inconsistent with a finding of unemployability.

Moreover, after reviewing the claims file, the examiner 
disagreed with the veteran's assertion that his PTSD was the 
sole cause of his unemployability prior to May 29, 1998.  The 
examiner determined that it was more likely than not that the 
veteran was unemployable, but that it was less likely than 
not that the veteran's PTSD was solely or primarily 
responsible for his unemployability prior to May 29, 1998.  
The Board places significant probative value on this opinion, 
as it was based on a review of the entire record and has not 
been contradicted by any medical evidence.  The Court has 
held that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner considered the 
veteran's statements in support of his claim, including 
hearing testimony, but determined that the evidence did not 
show that he was unemployable prior to May 29, 1998 due to 
his service-connected PTSD.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
TDIU prior to May 29, 1998.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application, and 
the appeal is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities prior 
to May 29, 1998 is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


